Appeal from a judgment of the Supreme Court (Conway, J.), entered January 31, 1992 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole.
Decisions of the Board of Parole are discretionary and not subject to judicial review if made in accordance with the requirements of the statute (Matter of McKee v New York State Bd. of Parole, 157 AD2d 944). The Board denied petitioner’s request for parole in this case based upon the seriousness of the offense and his apparent need for psychological counseling. We find that these reasons were supported by the record *772and that the determination was made in accordance with the law (see, Matter of Wright v Parole Div., 132 AD2d 821; Matter of Ristau v Hammock, 103 AD2d 944, lv denied 63 NY2d 608). We find petitioner’s other arguments to be without merit.
Weiss, P. J., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.